Citation Nr: 0841609	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
breast reduction.  

2.  Entitlement to an initial compensable rating for left 
breast reduction.  

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.  

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Entitlement to service connection for a right hip 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to June 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case returns to the Board following a remand to the RO 
in December 2007 to schedule a hearing.  The veteran 
testified before the undersigned Veterans Law Judge in 
September 2008.  A transcript of the hearing is of record.

As a procedural matter, the veteran raised the issue of an 
earlier effective date for residual scarring of the breasts 
at the hearing before the Board.  If she desires to pursue 
this issue, she should do so with specificity at the RO.  As 
it is not before the Board at this time, it is not discussed 
in this decision.

The issues of service connection for a lumbar spine disorder, 
cervical spine disorder, thoracic spine disorder, and right 
hip disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right breast reduction was manifested by 
removal of 730 grams of tissue, but does not reflect a 
significant alteration of size or form.

2.  The veteran's left breast reduction was manifested by 
removal of 715 grams of tissue, but does not reflect a 
significant alteration of size or form.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
breast reduction have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.84, 4.116, 
Diagnostic Code (DC) 7626 (2008).

2.  The criteria for an initial compensable rating for left 
breast reduction have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.84, 4.116, DC 
7626 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

The veteran is already service-connected for residual 
scarring related to her breast reductions.  She seeks a 
higher rating based on breast tissue removal under DC 7626, 
surgery of breast.  Since she did not undergo a mastectomy 
(removal of all of the breast tissue), the provisions 
addressing radical, modified, or simple mastectomy are not 
for application.  Therefore, in order to warrant a higher 
rating, the evidence must show a "wide local excision with 
significant alternation of size or form involving both 
breasts" (50 percent).

Under Note 4, a "wide local excision" (including a partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  The medical records reveal that a portion breast 
tissue from both breasts was removed; therefore, the Board 
finds that the veteran has had a wide local excision of each 
breast.  Thus, the rating evaluation assigned to the 
veteran's bilateral breast surgery is dependent upon the 
presence of a significant alteration of size or form.

Here, the veteran underwent bilateral breast reduction 
surgery in September 1996.  The operative report indicates 
that 730 grams were removed from the right breast and that 
715 grams were removed from the left breast.  

The veteran was afforded a VA gynecological conditions and 
disorders of the breast examination in July 2005.  The 
examiner noted that the breasts were pendulous with no 
dimpling and no palpated masses.  The breasts were slightly 
asymmetrical in appearance with the right being larger than 
the left and the right nipple being slight above the left by 
approximately 0.5 to 1 centimeter.  

At her September 2008 Travel Board hearing, the veteran 
testified as to her belief that her breast surgery involved a 
"wide local excision with significant alteration of the size 
or form of both breasts."  She further testified that she 
was a double-D brassier cup size prior to the surgery and a C 
brassier cup size following surgery, although her size has 
fluctuated since then.  

In this regard, the Board finds that a preponderance of the 
evidence is against a finding that there was significant 
alteration of form or size of the veteran's breasts. Although 
there is no question that she had a reduction in the size of 
her breast, the most recent VA examination revealed no 
dimpling or masses.  Moreover, the examiner characterized the 
asymmetry as slight.  

Therefore, although she had alteration of size (a reduction 
in cup size), the Board finds that the evidence does not 
support a finding that there was an alteration of form.  Even 
with an alteration of size, it was not "significant" as 
anticipated by the regulations. As a result, a 50 percent 
rating for a bilateral breast reduction is not warranted.

The Board notes that the veteran also testified about the 
scars resulting from her bilateral breast reduction, arguing 
she was entitled to an earlier effective date for service 
connection.  Specifically, she wants the effective date to be 
June 30, 1999, the same as the effective date for her 
bilateral breast reduction, under the theory that her initial 
claim for service connection for bilateral breast reduction 
included an inferred claim for service connection for 
residual scarring.

The veteran first filed an explicit claim for service 
connection for painful and tender bilateral breast scars in 
August 2005.  In an August 2006 rating decision, service 
connection was granted with separate 10 percent evaluations 
assigned for each scar effective July 7, 2006.  She filed a 
notice of disagreement with this decision in September 2006, 
and the RO changed the effective date to August 5, 2005, in a 
May 2007 rating decision.  However, the Board notes that she 
never completed a substantive appeal with respect to the 
claim for bilateral breast scars.  As such, the issue is not 
currently before the Board.  

The Board has considered the veteran's sworn testimony that 
her bilateral breast reductions are worse than currently 
evaluated.  Although her statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
indication in the record that veteran has been recently 
hospitalized or rendered unable to work due to her breast 
reductions.  Hence, referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's breast reduction claims arise from her 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records and post-service treatment records, 
and she was afforded VA examination in July 2005.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A compensable rating for right breast reduction is denied.

A compensable rating for left breast reduction is denied.


REMAND

The veteran also asserts that her current orthopedic problems 
originated or worsened while on active duty.  She alleges 
that she experiences low back and neck pain as a result 
having had large breasts and being required to constantly 
lean and bend as a dental assistant in service.  She alleges 
that she suffers from chronic right hip pain due to her 
involvement in a motor vehicle accident in January 1998.  

Service treatment records reveal complaints of back pain as 
early as March 1993 and as recently as June 1999.  The report 
of her August 1990 enlistment examination indicated that she 
had scoliosis on the thoracic level; however, arthritis was 
not noted and the veteran was found to be physically 
qualified for service in the Air Force.  She underwent breast 
reduction surgery in September 1996 in an attempt to 
alleviate her back pain, but the pain soon returned.  Her 
June 1999 separation examination report not note any chronic 
conditions of the spine, although she subjectively complained 
of continuing back and neck pain.

Post-service treatment records dated within a year of 
separation reveal continued complaints and treatment for 
back, neck, and hip pain.  Specifically, a January 2000 
physical therapy note from Langley Air Force Base shows 
treatment for worsening low back pain.  February 2000 
treatment notes from the Portsmouth Naval Medical Center also 
show continuing complaints and treatment for back and hip 
pain. 

However, post-service records do not offer clear diagnoses of 
her orthopedic conditions.  The report of a June 2000 VA 
examination diagnosed her with lumbar strain and thoracic 
strain with scoliosis.  However, the report failed to comment 
on whether the scoliosis, which was noted to preexist service 
in her enlistment examination, was aggravated by active 
service.  X-rays revealed possible cervical muscle spasm and 
minimal thoracic scoliosis.  The lumbar spine and right hip 
were found to be normal.  

An August 2001 initial consultation note from a private 
chiropractor diagnosed the veteran with segmental dysfunction 
of the lumbosacral spine, lumbar facet syndrome, segmental 
dysfunction of the cervical spine, and cervical neck pain.  
X-rays revealed straightening of the normal cervical 
curvature, superior shoulder left, spinous rotation of C2 and 
C3 left, superior ilium right, superior disc wedge open at L5 
on the right, and spinous rotation of T2/3/4 left.  

An August 2004 bone scan of the pelvis suggested findings 
consistent with degenerative joint disease at the left first 
MT-P joint as well as degenerative joint disease of the 
lumbar spine at L4/5.  However, an X-ray of the lumbar spine 
showed no abnormalities.  

As the post-service medical evidence is unclear as to the 
nature and etiology of the veteran's cervical, thoracic, 
lumbar, and right hip disorders, the Board finds that a 
medical examination is necessary in order to clarify the 
diagnoses and properly decide these claims.  On examination, 
the reviewing physician should examine the entire spine and 
hip and determine if any current back or right hip disability 
is related to her active duty service.

Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the veteran for 
an appropriate examination(s) in order to 
ascertain the nature and etiology of any 
current back (cervical, thoracic, lumbar) 
or hip disorder.  After reviewing the 
entire record, the examiner should express 
an opinion as to whether it at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any diagnosed 
back or hip disorder initially manifested 
in service or is otherwise related to 
active service.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case.  An appropriate time should be given 
for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


